                  Case 1:19-cv-08324-DLC Document 1-23 Filed 09/06/19 Page 1 of 1


  From:    Hutcheson, Kelly Kelly.Hutcheson@wmchealth.org
Subject:   RE: The Use of Bioinformatics in Diabetic Retinopathy Fundus Eye Examination.
   Date:   May 4, 2018 at 10:58 AM
     To:   Amro Ali amro.ali9@icloud.com


       My colleagues replied that at this time they are only focusing on ROP.

       Kelly A. Hutcheson, MD, MBA, FAAO
       Director of Ophthalmology, Westchester Health Network
       Chairman, Department of Ophthalmology
       New York Medical College

       -----Original Message-----
       From: Amro Ali [mailto:amro.ali9@icloud.com]
       Sent: Thursday, May 03, 2018 4:03 PM
       To: Hutcheson, Kelly
       Subject: Re: The Use of Bioinformatics in Diabetic Retinopathy Fundus Eye Examination.


       This draft have more details, I hope you are ok with it.
       Amro

           On May 3, 2018, at 10:44 AM, Hutcheson, Kelly <Kelly.Hutcheson@wmchealth.org> wrote:

           Can you provide slightly more information about the digital image analysis and porotype, please? What is it, how does it work.

           Kelly A. Hutcheson, MD, MBA, FAAO
           Director of Ophthalmology, Westchester Health Network Chairman,
           Department of Ophthalmology New York Medical College


           -----Original Message-----
           From: Amro Ali [mailto:amro.ali9@icloud.com]
           Sent: Wednesday, May 02, 2018 5:43 PM
           To: Hutcheson, Kelly
           Subject: The Use of Bioinformatics in Diabetic Retinopathy Fundus Eye Examination.


           Hi Dr.Hutcheson,

           This is a summary for our project that we can use it to share with other institute.

           Amro



           Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
           senders.


       Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
       senders.
